 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   ANTOINE DESHAWN BARNES,                        1:20-cv-00333-EPG (PC)
12                     Plaintiff,
                                                    ORDER DENYING AS MOOT MOTION TO
13          v.                                      PROCEED IN FORMA PAUPERIS
14   J. BLACKBURN, et al.,                          (ECF No. 9)
15                     Defendants.
16

17          Antoine Deshawn Barnes (“Plaintiff”) is a state prisoner proceeding pro se in a civil rights

18   action pursuant to 42 U.S.C. Section 1983.

19          Plaintiff moved to proceed in forma pauperis on March 4, 2020. (ECF No. 2.) The Court

20   granted the motion on March 26, 2020. (ECF No. 8.) Plaintiff moved again to proceed in forma

21   pauperis on March 30, 2020. (ECF No. 9.)

22          Because the Court already granted Plaintiff’s motion to proceed in forma pauperis, (ECF

23   No. 8), the Court DENIES Plaintiff’s motion (ECF No. 9) as MOOT.

24
     IT IS SO ORDERED.
25

26      Dated:    April 2, 2020                               /s/
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                     1
